DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 20170018223) in view of Jeon (US Pubs. 20060145962).
                 Regarding Claims 1 and 10, Li et al teaches a pixel driving circuit, comprising: an addressing transistor; a driving transistor (M1 in Fig.2; Paragraph 0045-0046); a storage capacitor (C1 in Fig.2; Paragraph 0045-0046); and a plurality of pixel units connected in parallel; wherein a drain of the 

             However, Li et al does not teach the pixel units comprise at least one digital signal controller.

              Jeon teaches the pixel units comprise at least one digital signal controller. (see Figs,2-4; Paragraph 0024-0026).

               Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teaching of Jeon into Li et al for providing sharper digital images.

                 Regarding Claims 8 and 17, Li et al teaches the pixel driving circuit further comprising a plurality of vertical data lines and a plurality of horizontal scan lines, the data lines provide a data signal to a source of the addressing transistor, and the scan line provides the scan signal to the gate of the addressing transistor such that the drain of the addressing transistor provides a current signal to the storage capacitor. (Paragraph 0045-0048).

.

Allowable Subject Matter

Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


 


/VIJAY SHANKAR/Primary Examiner, Art Unit 2622